Order entered October 16, 2017




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00954-CV

                              MICHAEL MILLER, Appellant

                                              V.

                      GEORGE M. HARIZ, M.D., ET AL., Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-04020-D

                                           ORDER
       Before the Court is appellant’s October 12, 2017 agreed first motion seeking a sixty-day

extension of time to file a brief. We GRANT the motion TO THE EXTENT that appellant

shall file a brief by November 15, 2017.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE